Citation Nr: 9925331	
Decision Date: 09/03/99    Archive Date: 09/13/99

DOCKET NO.  98-01 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to the assignment of an evaluation in excess 
of 10 percent for traumatic peripheral neuropathy of the left 
superficial peroneal nerve.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse

ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active service from February 1967 to February 
1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa, which (in pertinent part) denied service 
connection for a back disability, and granted service 
connection for traumatic peripheral neuropathy of the left 
superficial peroneal nerve and assigned a zero percent rating 
effective May 22, 1997.  An April 1998 hearing officer 
decision increased the veteran's peripheral neuropathy 
disability evaluation to 10 percent effective May 22, 1997.


FINDINGS OF FACT

1.  There is no medical evidence of a nexus between the 
veteran's back disability and his period of active military 
service or any incident during such service.

2.  The veteran's traumatic peripheral neuropathy of the left 
superficial peroneal nerve produces not more than mild 
impairment.  


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a back disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The schedular criteria for an evaluation in excess of 10 
percent for traumatic peripheral neuropathy of the left 
superficial peroneal nerve have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic 
Code 8522 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the veteran has 
indicated that he was treated for his combat injury at 
hospitals in Vietnam and Japan.  The veteran was unable to 
recall the location of the hospital in Japan.  In response to 
the veteran's testimony, the RO obtained the veteran's 
service personnel records in an effort to determine which 
hospital or hospitals had admitted the veteran for treatment.  
However, the personnel records did not reveal any new 
information concerning the veteran's treatment.  In view of 
the RO's efforts to locate any available service medical 
records, the Board finds that no useful purpose would be 
served by delaying the veteran's appeal with any additional 
attempts to locate such records.

I.  Service Connection For A Back Disability

The law provides that a veteran is entitled to service 
connection for a disability resulting from disease or injury 
incurred or aggravated while in service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service incurrence for certain chronic diseases, such as 
arthritis, will be presumed if they become manifest to a 
compensable degree within the year after service.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, the Board must first determine whether the veteran 
has submitted a well-grounded claim as required by 
38 U.S.C.A. § 5107(a).  To establish that a claim for service 
connection is well grounded, there must be a medical 
diagnosis of a current disability; medical evidence, or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).  A claim may also be well 
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).

In his statements and RO hearing testimony, the veteran has 
asserted that during combat in Vietnam a rocket exploded near 
the veteran's position and threw him on his back on the deck 
of a steel ship.  He stated that he was sent to a hospital 
and treated for his wounds.  He has indicated that he has had 
back pain ever since the injury in service.  The Board 
observes that the veteran was awarded the Combat Action 
Ribbon and a Purple Heart, and has been granted service 
connection for tinnitus, hearing loss, peripheral neuropathy, 
and scars to the face and legs as a result of combat injuries 
suffered in Vietnam.

Service medical records are negative for any complaints or 
findings for a back disability.

Private treatment records reflect that the veteran was 
diagnosed with a back disability (mechanical back pain) in 
September 1982.  A July 1997 VA examination reflects a 
diagnosis of degenerative joint disease of the lumbar and 
cervical spines.  The Board accepts these as medical 
diagnoses of current disability for well grounded purposes.  
Epps.  The veteran has essentially stated that he first had 
back problems during service.  The veteran's assertions with 
regard to his back are accepted as credible for a finding 
that he indeed sustained a back injury as a consequence of 
combat.  Epps; 38 U.S.C.A. § 1154(b) (West 1991).

However, in the instant case, there is no medical evidence 
linking the veteran's back disabilities to service.  The 
Board acknowledges the veteran's contentions that his back 
disability is related to events during service.  However, the 
etiology or pathology of a disability or disease involves a 
medical question that the veteran is not qualified to answer.  
Godfrey v. Brown, 7 Vet. App.  398, 405 (1995).  In the 
present case, there is no competent evidence in the form of 
medical evidence linking the veteran's back disabilities to 
service.  Moreover, there is no medical evidence linking the 
continuity of symptomatology which the veteran claims to his 
back disabilities.  See Savage, supra.  Further, there is no 
evidence showing that arthritis of the spine was manifested 
to a compensable degree within one year of discharge.  
38 U.S.C.A. §§ 1101, 1112, 1137.  Accordingly, the veteran's 
claim for service connection for a back disability must be 
denied on the basis that the veteran has not submitted a 
well-grounded claim.

By this decision, the Board is informing the veteran that 
competent medical evidence of causation is required to render 
his claim well grounded.  See 38 U.S.C.A. § 5103(a) (West 
1991); Robinette v. Brown, 8 Vet. App. 69 (1995).  The Board 
is aware of no circumstances in this matter which would put 
VA on notice that relevant evidence may exist or could be 
obtained, which, if true, would make the claim for service 
connection "plausible."  See generally McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997).

II.  Rating For Peripheral Neuropathy

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for peripheral neuropathy, and, as such, his claim 
for assignment of a higher evaluation is well-grounded.  
38 U.S.C.A. § 5107(a); Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995).  Moreover, since the present appeal arises from 
an initial rating decision which established service 
connection and assigned the initial disability evaluation, it 
is not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).

The Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  No additional 
action is necessary to meet the duty to assist the veteran.  
38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Service medical records reveal that veteran received a 
shrapnel wound to the face, legs, and arms in April 1969 
during combat in Vietnam.  He had pain in the left leg and 
foot upon pressure over the left calf.  A physician indicated 
that the veteran had a neuropathy of the superficial branch 
of the left peroneal nerve and could expect the return of 
most of the sensation in two to three months.  The veteran 
was diagnosed with neuropathy, peroneal, left superficial 
nerve.  The veteran's neurological system was clinically 
evaluated as normal on his discharge examination in January 
1971.

At a July 1997 VA neurology examination, the veteran 
indicated that he had suffered from mild numbness along the 
lateral aspect of his left calf to the top of his left foot 
ever since his injury in Vietnam.  Examination revealed 
subjective decrease to pin prick extending from the 
anterolateral edge of the lower extremity near the knee, 
across the front of the foot and encompassing most of the top 
of the foot to the big toe.  There was no weakness of the 
lower extremity noted.  Vibratory senses were intact over the 
lower extremity.  Reflexes were symmetrical.  The diagnosis 
was traumatic peripheral neuropathy restricted to the 
superficial branch of the perineal nerve, left lower 
extremity, producing hypalgesia without weakness.  The 
examiner noted that the condition had not been disabling to 
the veteran.

The diagnostic code for rating incomplete paralysis of the 
peroneal nerve requires mild disability for a rating of 10 
percent, and moderate disability for a rating of 20 percent.  
38 C.F.R. 4.124a, Diagnostic Code 8521.  The July 1997 VA 
examiner stated that the veteran's peripheral neuropathy had 
not been disabling to the veteran.  The veteran was found to 
have decreased pin prick sensation without weakness.  The 
veteran's February 1998 hearing testimony and complaints of 
pain and numbness, and the findings on examination, do not 
demonstrate more than mild symptoms.  Accordingly, the 
preponderance of the evidence is against a finding that the 
criteria for a rating in excess of 10 percent have been met.

In the Board's judgment, the veteran's peripheral neuropathy 
has not warranted an evaluation in excess of 10 percent at 
any time during the entire appeal period under the Schedule 
for Rating Disabilities.  Fenderson.  The record does not 
present an approximate balance of positive and negative 
evidence so as to permit application of the benefit of doubt 
rule.  38 U.S.C.A. § 5107(b).


ORDER

Evidence of a well grounded claim not having been submitted, 
service connection for a back disability is denied.

An evaluation in excess of 10 percent for traumatic 
peripheral neuropathy of the left superficial peroneal nerve 
is denied.



		
	BRUCE KANNEE	
	Member, Board of Veterans' Appeals



 

